Morgan Breem’s wife conducted a rooming and boarding house at their home; that while Breem was absent from his home, four Zanes-ville police officers made a raid at this boarding house and took from the person of one of the boarders, a man by name of Hathaway, who was at the boarding house at the time of the raid, a ‘pint bottle of liquor; and at the same time found a half pint bottle of liquor in a chimney grate in the dining room, which grate was within ten feet of where Hathaway was standing when the other bottle was taken from him.
Hathaway was arrested at the time, and plead guilty to possession of intoxicating, liquor. Breem, was not arrested until some time after the raid. No- claim was made that he had any connection with the pint bottle found on Hathaway. The charge against Breem was based on the bottle found in the grate in his absence.
The evidence showed that while Breem lived at this house with his wife, various roomers and boarders had access to this house, in the dining room of which the bottle was found. There was no evidence whatever that Breem had any knowledge either of the liquor found in the grate in the dining room or of the liquor taken from Hathaway, or that he had any knowledge or connection with the pos*111session by Hathaway of the . liquor, or any knowledge that the liquor was in the house.
Attorneys — J. C. Bassett for Breem; C. J. Crossland for State; both of Zanesville.
Breeni contends in the Supreme Court:
That the legal presumption of innocence can he overcome only by full proof as will exclude all reasonable' doubt of the guilt of the accused, and where a criminal charge'is tb be proved by circumstantial evidence the proof' ought to be not only consistent with the prisoners guilt, but inconsistent with any other rational conclusion.